Citation Nr: 1135420	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from September 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that reopened and denied the Veteran's claims for entitlement to service connection for multiple cell carcinomas, including those of the nose, scalp, forehead, cheek, neck, abdomen, shin, back, and auricular region, on a de novo basis.  By this decision, the RO also denied a claim for a TDIU rating.  The Veteran provided testimony at a personal hearing at the RO in March 2009.  In October 2009, the Veteran testified at a Travel Board hearing at the RO.  

The Board observes that the March 2008 RO decision (noted above) reopened and denied the Veteran's claims for entitlement to service connection for multiple cell carcinomas, including those of the nose, scalp, forehead, cheek, neck, abdomen, shin, back, and auricular region on a de novo basis.  The Board observes, however, that service connection for a skin disorder was previously denied in a final June 1986 Board decision.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claims for entitlement to service connection for multiple cell carcinomas, including those of the nose, scalp, forehead, cheek, neck, abdomen, shin, back, and auricular region.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a November 2009 decision, the Board reopened and denied the Veteran's claims for entitlement to service connection for multiple cell carcinomas, including those of the nose, scalp, forehead, cheek, neck, abdomen, shin, back, and auricular region, and denied his claim for a TDIU rating.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to a TDIU rating, be vacated and remanded.  The November 2010 joint motion indicated that the Veteran had abandoned the appeal of his claims for entitlement to service connection for multiple cell carcinomas, including those of the nose, scalp, forehead, cheek, neck, abdomen, shin, back, and auricular region, and that the Court should affirm the Board's decision regarding those claims.  A November 2010 Court Order granted the motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the November 2011 Court Order.  

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for a left wrist disability (rated 20 percent), a right ankle disability (rated 20 percent); a right foot disability (rated 20 percent); a left foot disability (rated 10 percent); postoperative residuals of tenoplasty of the right Achilles tendon (rated 0 percent); bilateral hearing loss (rated 10 percent); and for tinnitus (rated 0 percent).  The combined rating is 60 percent.  

The Board observes that the November 2010 joint motion (noted above in the INTRODUCTION) indicated that a remand of the Veteran's claim was warranted because the Board incorrectly interpreted and applied the provisions of 38 C.F.R. § 4.16(a) (2010).  The joint motion noted that the Veteran was service-connected for disabilities including a left wrist disability, a right ankle disability, and a right foot disability, all rated as 20 percent disabling; a left foot disability and for tinnitus, both rated 10 percent disabling; and for residuals of tenoplasty of the right Achilles tendon and for hearing loss, both rated as 0 percent disabling, and that the combined rating was 60 percent.  The joint motion reported that in its November 2009 decision, the Board found that the Veteran's combined rating did not meet the initial criteria for schedular consideration for the grant of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  

The joint motion found that the Board did not consider whether the Veteran's disabilities might have entitled him to a TDIU rating on the basis of his disabilities affecting a single body system, in this case an orthopedic system.  The joint motion noted that the Veteran's service-connected orthopedic ratings, when adjusted pursuant to the provisions of 38 C.F.R. § 4.25 (2010), equaled a combined rating of 50 percent for his orthopedic disabilities.  It was noted that when the bilateral factor of 38 C.F.R. § 4.26 (2010) was applied to the Veteran's right ankle, right foot, and left foot disabilities, however, the Veteran's rating for those conditions was 57 percent.  The joint motion reported that when 57 percent was adjusted pursuant to the provisions of 38 C.F.R. § 4.25 (2010), the Veteran was entitled to a 60 percent disability rating for all of his orthopedic claims.  The joint motion indicated that, therefore, the Veteran's claim for entitlement to a TDIU rating should be remanded for consideration of whether the Veteran's combined ratings meet the initial criteria for schedular consideration under 38 C.F.R. § 4.16(a) (2010).  

The Board observes that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In light of the November 2010 Court Order and the evidence of record, the Board is of the view that such an examination is necessary.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since January 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since January 2011 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examination(s) to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner(s) in conjunction with the examination.  The examiner(s) should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Thereafter, readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



